DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/426,606, filed on 2/7/17.
Information Disclosure Statement
The information disclosure statements (IDS) submitted were on 12/2/20 and 6/2/21.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “in forming the first thin film transistor in the peripheral region, the first thin film transistor is also formed in the display region” (of claim 12) and the subject matter of claim 13 including “a metal layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it is unclear how the first thin film transistor is formed in the peripheral region as well as the display region as required by the claim.  In Fig. 4 of the Drawings, TFT1 (assumed to be corresponding to the first thin film transistor) is formed only in the peripheral region (PR).  Further clarification and/or correction is requested.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (U.S. 2014/0131703 A1; “Miyamoto”) in view of Nakatani et al. (U.S. 2013/0214272 A1; “Nakatani”).
Regarding claim 8, Miyamoto discloses a method comprising:
Forming a first staggered thin film transistor where a first channel layer (32, Fig. 8) configured of low-temperature polysilicon is included ([0042]), and the first channel layer is not interposed between a first source electrode (39, Fig. 8) and a first gate electrode (35, Fig. 8), and between a first drain electrode (38, Fig. 8) and the first gate electrode (35, Fig. 8), in the peripheral region (left side of Fig. 8);
Forming a second staggered thin film transistor where a second channel layer (31, Fig. 9) is configured of an oxide semiconductor is included ([0063]), and the second channel layer is not interposed between a second source electrode (46, Fig. 9) and a second gate electrode (36, Fig. 9), and between a second drain electrode (45, Fig. 9) and the second gate electrode (36, Fig. 9), in the display region (right side of Fig. 9), after forming the first thin film transistor (Fig. 8-9);
Forming a plurality of pixel electrodes (26, Fig. 1) in the display region, after forming the second thin film transistor ([0066]);
Forming a light-emitting element layer (liquid crystal) on the plurality of pixel electrodes ([0067]).
Yet, Miyamoto does not disclose forming a common electrode on the light-emitting element layer.  However, Nakatani discloses forming a common electrode (33, Fig. 2) on a light-emitting element layer (45, Fig. 2).  This has the advantage of maintaining uniform pixel voltage across the display device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Miyamoto with forming a common electrode on the light-emitting element layer, as taught by Nakatani, so as to improve device performance.
Allowable Subject Matter
Claims 9-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                         12/30/2021